

Exhibit 10.1


AMENDMENT TO SETTLEMENT AGREEMENT


This Amendment (this “Amendment”) dated as of December 31, 2015 is by and among
the persons and entities listed on Exhibit A hereto (collectively, the
“Shareholders”, and individually each a “Shareholder”) and The Manitowoc
Company, Inc. (the “Company”).
RECITALS
A.The Company and the Shareholders have entered into a Settlement Agreement
dated February 6, 2015 (the “Settlement Agreement”)


B.The Company and the Shareholders desire to amend the Settlement Agreement as
set forth below


AGREEMENT


The Company and the Shareholders hereby agree as follows:


1.The definition of Fundamental Covenants appearing in Section 3.1 of the
Settlement Agreement is hereby amended to add the words “and (iv) the covenant
set forth in clauses (A) and (B) of the proviso in Section 3.1(b) to set the
2016 Deadline after notice of the Company relating to the initial members of the
Board of Directors of the Company has been provided to the Shareholders.”


2.The first paragraph of Section 3.1(b) of the Settlement Agreement (i.e., from
the words “Each of...” until, but excluding, clause (i)) is hereby amended by
replacing it in its entirety with the following:


Each of the Shareholders agrees that, (I) if the Icahn Company Designee resigns,
or provides written notice to the Company of his or her intent to resign, as a
director of the Company prior to the last day of the advance notice deadline set
forth in the Company’s by-laws with respect to the 2016 Meeting (as such
deadline may be modified in accordance with clause (A) below, the “2016
Deadline”), then until the day that is five (5) days after the date that no
Icahn Designee (including for the avoidance of doubt any Replacement) serves on
the Board (it being understood that if the Icahn Company Designee gives the
Company at least five (5) days advance written notice of his or her intent to
resign as a director prior to resigning, then the foregoing shall refer to the
date that no Icahn Designee (including for the avoidance of doubt any
Replacement) serves on the Board rather than five (5) days after such date
(provided that (A) the Company agrees that the 2016 Deadline shall occur no less
than eight (8) days following written notice from the Company to the
Shareholders or public announcement in a press release or current report on Form
8-K of the determination by the Company’s Board of Directors (or the Corporate






--------------------------------------------------------------------------------



Governance Committee of the Board of Directors) of all the initial members of
the Board of Directors of the Company who will serve immediately following the
Separation Effective Time, and (B) the Company represents and agrees that, if it
is necessary to extend the 2016 Deadline in order to comply with the foregoing
clause (A), the Company is permitted under applicable law to extend such 2016
Deadline and shall extend such 2016 Deadline for all shareholders)) and (II) if
the Icahn Company Designee does not resign, or provide written notice to the
Company of his or her intent to resign, as a director of the Company prior to
the 2016 Deadline, then until the day that is twenty-five (25) days after the
date that no Icahn Designee (including for the avoidance of doubt any
Replacement) serves on the Board (it being understood that if the Icahn Company
Designee gives the Company at least twenty-five (25) days advance written notice
of his or her intent to resign as a director prior to resigning, then the
foregoing shall refer to the date that no Icahn Designee (including for the
avoidance of doubt any Replacement) serves on the Board rather than twenty-five
(25) days after such date; it being further understood that if the Icahn Company
Designee is no longer a member of the Board due to circumstances in which the
Shareholders would be entitled to appoint a Replacement, then an Icahn Designee
shall be deemed to continue to be a member of the Board for all purposes of this
Agreement until such time as the Shareholders irrevocably waive in writing any
right to either designate such a Replacement or appoint such a Replacement) (the
“Company Standstill Period”), so long as the Company has not breached a
Fundamental Covenant in any respect and has not breached any other provision of
this Agreement in any material respect, and failed to cure such breach of a
Fundamental Covenant or other provision within five (5) days following receipt
of written notice from a Shareholder of such breach, neither such Shareholder
nor any controlled Affiliates of such Shareholder will, directly or indirectly
(it being understood and agreed that none of the following restrictions shall
apply to any Icahn Designee solely in such person’s capacity as a director of
the Company or in any way prevent or restrict such director from discussing any
of the matters described in the following restrictions privately with other
members of the Board solely in such person’s capacity as a director in a manner
consistent with his or her fiduciary duties to the Company):


3.The Company represents and warrants that the Company has the power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment and that the Company’s Board of Directors has approved the terms and
provisions of this Amendment and the consummation by the Company of the actions
contemplated by this Amendment.


4.Except as amended herein, the Agreement remains in full force and effect.


[Continued on Next Page]

2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
The Manitowoc Company, Inc.


 
 
By:  /s/ Maurice D. Jones  
Maurice D. Jones
Senior Vice President, General Counsel and Secretary


 
 



ICAHN PARTNERS MASTER FUND LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
By: Barberry Corp., its sole member
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
By: Hopper Investments LLC, general partner
By: Barberry Corp., its sole member


 
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Chief Operating Officer; Secretary


 
 
ICAHN CAPITAL LP
By: IPH GP LLC, its general partner
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
IPH GP LLC
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES HOLDINGS L.P.
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES G.P. INC.


 
 
By: /s/ Keith Cozza
Name: Keith Cozza
Title: Chief Operating Officer; Secretary
  
 
 



/s/ Carl C. Icahn                    
Carl C. Icahn









3



--------------------------------------------------------------------------------



EXHIBIT A


ICAHN PARTNERS MASTER FUND LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
ICAHN CAPITAL LP
IPH GP LLC
ICAHN ENTERPRISES HOLDINGS L.P.
ICAHN ENTERPRISES G.P. INC.
CARL C. ICAHN





4

